FILED
                           NOT FOR PUBLICATION
                                                                            OCT 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10130

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00121-JAM-1
 v.

ISMAEL MAYA-PIZANO, AKA Ismael                   MEMORANDUM*
Maya Pizano,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted October 12, 2017**
                             San Francisco, California

Before: THOMAS, REINHARDT, and O’MALLEY,*** Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen M. O’Malley, United States Circuit Judge for
the U.S. Court of Appeals for the Federal Circuit, sitting by designation.
      Ismael Maya-Pizano appealed the district court’s sentence prior to our

decision in United States v. Martinez-Lopez, 864 F.3d 1034 (9th Cir. 2017). Maya-

Pizano concedes that Martinez-Lopez forecloses his appeal. Accordingly, we

affirm the sentence.

             AFFIRMED.




                                         2